Citation Nr: 1229778	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1971 to December 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's tinnitus is shown to be etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




(CONTINUED ON NEXT PAGE)
B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that tinnitus is due to demolitions noise exposure in service.  He has reported that tinnitus had its onset in service and has been present since service.  

The Veteran's form DD 214 and personnel records show that he served as a 12B20 Combat Engineer, and that these duties were comparable to civilian occupation as a "blaster."  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran's, a Combat Engineer, have a high probability of exposure to hazardous noise.  The Veteran has provided lay statements, and supporting documentation, to include a copy of a demolition card issued in service, indicating that his duties while stationed in Germany involved exposure to construction noise and detonating explosives.  The Veteran also reported exposure to explosives at the time of his March 2008 VA audiological examination.

Service treatment records reflect a discernable increase in hearing loss in service, and the Veteran's separation report notes a diagnosis of bilateral decreased hearing.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss). 

On the authorized enlistment audiological evaluation in December 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
NR
25
LEFT
10
15
20
NR
15

On the authorized separation audiological evaluation in October 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
NR
30
LEFT
20
35
20
NR
30

The Veteran submitted a private examination report from an Ear, Nose, and Throat (ENT) clinic dated in November 2006, along with a graph of the November 2006 audiograms.  The Board finds that interpretation of graphical data submitted is not necessary in this case, as the Veteran's current appeal is one for tinnitus, and not bilateral hearing loss.  See also Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (while the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, there was no indication in the Court's decision in Kelly that the Board is precluded from doing so as a fact finder).  During the ENT evaluation, the Veteran reported a longstanding history of hearing loss, intermittent bilateral tinnitus, and significant noise exposure from working with explosives in the Army.  The Veteran was diagnosed with probable moderate high frequency hearing loss.  

A March 2008 VA examination included a review of the claims file.  The Veteran reported exposure to explosives noise in service.  He did clerical work for an insurance company after service, and denied post-service occupational and recreational noise.  He had a history of alcohol and recreational drug use.  The Veteran had a bilateral tinnitus which was constant, and was present since discharge from service.  The Veteran was diagnosed with sensorineural hearing loss which was not disabling.  The VA examiner stated that a review of service treatment records yielded no report, complaint, or diagnosis of tinnitus.  The Veteran was noted to have a history of hypertension, sinusitis, and chronic drug and alcohol abuse, which could be potential causal or aggravating factors for tinnitus.  In reviewing the Veteran's audiological records, the VA examiner stated that neither hearing loss consistent with acoustic trauma, nor notching suggesting of changes related to noise was present at discharge.  Therefore, the VA examiner opined that it would require speculation to attribute this common condition to military service 35 years prior based on current evidence.  

A June 2009 private ENT clinic report indicates that the Veteran had a history of tinnitus and a strong, long-standing history of noise exposure, all due to military service.  The Veteran stated that tinnitus did not bother him during the day but made it difficult for him to sleep at night.  A physical examination was completed.  The ENT physician stated that it was obvious that the Veteran had a high-frequency sensorineural hearing loss.  He stated that the vast majority of patients with high-frequency sensorineual hearing loss also have tinnitus which was directly related, and this was explained to the Veteran.  

Service treatment records and the Veteran's Duty MOS confirm exposure to hazardous noise in service.  Additionally, a separation audiological examination reflects bilateral decreased hearing in service.  The Veteran has reported the onset of tinnitus in service, and has reported continuous symptoms of tinnitus since that time.  However, there is conflicting medical evidence with regard to whether tinnitus was incurred in service.  A VA examiner opined that it would require speculation to attribute tinnitus to military service, reasoning that tinnitus was not reported in service, that the Veteran had other aggravating factors for tinnitus, and that audiological records suggesting of changes related to noise were not present at discharge.  In contrast, in June 2009 ENT physician's report indicates that the Veteran's tinnitus is related to service, noise exposure in service, or currently diagnosed high-frequency sensorineural hearing loss, reasoning that the vast majority of patients with high-frequency sensorineural hearing loss also had related tinnitus.

According to Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The June 2009 private ENT opinion indicates that both the history of tinnitus and noise exposure are due to service.  As such, it relates the Veteran's tinnitus to his history of noise exposure in service.  The June 2009 ENT physician did not have an opportunity to review the Veteran's service treatment records; however, he based his opinion on the Veteran's reported history of noise exposure in service.  In the present case, the Veteran is competent to report noise exposure in service, and he is competent to describe his symptomatology as it relates to tinnitus.  The Board, further, finds that the Veterans lay statements are credible, and finds that his reports are supported by objective evidence of record in this case.  As noted above, the Veteran's Duty MOS indicates exposure to hazardous noise in service.  The June 2009 opinion was provided by a physician and specialist in the treatment of ear, nose, and throat disorders.  The ENT physician had an opportunity to examine the Veteran.  The Board finds, therefore, that the June 2009 opinion is probative in this case.  

The March 2008 VA audiology examination was based on a review of the Veteran's history and examination of the Veteran.  While the VA examiner addressed other potential causal or aggravating factors for tinnitus, the VA examiner did not address whether the Veteran's in-service noise exposure contributed to tinnitus.  The Board notes, additionally, that the VA examiner did not provide a clear opinion as to whether tinnitus was likely related to in-service noise exposure, but instead, indicated only that it would require speculation to attribute tinnitus to service.  The Board finds, therefore, that the March 2008 VA opinion is less probative in this case.  

The Board finds that the Veteran's service treatment records and personnel records confirm in-service exposure to demolition noise.  The Veteran has provided competent and credible lay evidence of continuous symptomatology related to tinnitus since service, and the June 2009 ENT opinion indicates that tinnitus is related to noise exposure in service.  The Board finds, based on the competent, credible, and probative evidence of record, that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


